 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    SHAWN SHERELLE WILLIAMS,
                                                  NO. 2:19-CV-0310-TOR
 8                              Plaintiff,
                                                  ORDER OF DISMISSAL WITHOUT
 9           v.                                   PREJUDICE

10    JAMES KEY,

11                              Defendant.
12         BEFORE THE COURT is the Court’s Order to Comply with Filing Fee

13   Requirements. ECF No. 9. The Court has reviewed the record and files herein,

14   and is fully informed. For the reasons discussed below, this action is dismissed

15   without prejudice.

16         The civil rights complaint was received in this district and filed on

17   September 11, 2019. ECF No. 6. On November 13, 2019, Plaintiff was advised

18   that before the Court may proceed with Plaintiff’s civil action, he must either pay

19   the applicable filing fee of $400.00 ($350.00 filing fee, plus $50.00 administrative

20   fee) or comply with the in forma pauperis statute. ECF No. 9. Plaintiff was



        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   warned that failure to do either within 30-days would result in the dismissal of this

 2   case. Id. No filing fee or in forma pauperis application has been filed.

 3         Parties filing actions in the United States District Court are required to pay

 4   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

 5   payment of a filing fee only upon granting of in forma pauperis status. See 28

 6   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

 7   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

 8   Cir. 1995) (district court has authority to dismiss without prejudice prisoner

 9   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

10   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

11   required filing fees).

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         This action is DISMISSED without prejudice for failing to pay the filing fee

14   or filing a properly completed Application to Proceed In Forma Pauperis pursuant

15   to 28 U.S.C. §§ 1914(a) and 1915(a).

16         The District Court Executive is directed to enter this Order, enter judgment

17   accordingly, furnish a copy to Plaintiff, and CLOSE the file.

18         DATED January 15, 2020.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge


        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
